Citation Nr: 1404059	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  13-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus and hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a Board hearing at the RO in Montgomery, Alabama in June 2013.  This transcript has been associated with the file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records that have not been associated with the claims folder.  All information which is not duplicative of evidence already received should be associated with the claims file. 

2.  Then the claims file should be forwarded to the previous VA examiner for a supplemental opinion in order to determine the nature and likely etiology of hypertension and any diagnosed heart condition.  Only provide another examination if deemed necessary.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing if such is deemed necessary by the examiner, the examiner should specifically identify whether the Veteran has a heart condition, and in particular whether any diagnosed heart condition can be classified as ischemic heart disease.  

If a heart condition other than ischemic heart disease is diagnosed, the examiner should also address the following questions:

A)  Is it at least as likely as not (50 percent or greater) that a diagnosed heart condition is related to any incident of military service, including exposure to herbicides?  
B)  Is it at least as likely as not (50 percent or greater) that any currently diagnosed heart condition is causally related to hypertension or to any of the Veteran's service-connected disabilities?

C)  Is it at least as likely as not (50 percent or greater) that any currently diagnosed heart condition is aggravated beyond the normal course of the condition by hypertension or any of the Veteran's service-connected disabilities?  

A complete rationale must be provided for all opinions rendered.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



